*107MEMORANDUM **
Otoniel Vasquez Lopez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to pursue relief under the Nicaraguan Adjustment and Central American Relief Act. We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the BIA’s decision for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition in part, and dismiss it in part.
Because Vasquez Lopez failed to address how the BIA abused its discretion by denying his motion to reopen, he has waived any challenge to that decision, and we deny the petition for review. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
Further, we lack jurisdiction to consider Vasquez Lopez’s challenge to the BIA’s July 3, 2002, order affirming the immigration judge’s denial of asylum because Vasquez Lopez did not timely appeal that decision to this Court. See id. at 1258.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.